             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 1 of 26



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                      §
 WEISFELD,    AUSTIN      JUSTICE                    §
 COALITION, COALITION OF TEXANS                      §
 WITH DISABILITIES, MOVE TEXAS                       §
 CIVIC FUND, LEAGUE OF WOMEN                         §
 VOTERS OF TEXAS, and AMERICAN GI                    §
 FORUM OF TEXAS, INC.,                               §
                                                     §
                        Plaintiffs                   §
                                                     §
 v.                                                  §           Civil Case No. 5:19-cv-00963
                                                     §
 TEXAS SECRETARY OF STATE, TRUDY                     §
 HANCOCK, in her official capacity as                §
 BRAZOS       COUNTY     ELECTIONS                   §
 ADMINISTRATOR, and PERLA LARA in                    §
 her official capacity as CITY OF                    §
 MCALLEN, TEXAS SECRETARY,                           §
                                                     §
                        Defendants.                  §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

        Plaintiffs, Dr. George Richardson, Rosalie Weisfeld, Austin Justice Coalition, Coalition of

Texans with Disabilities, MOVE Texas Civic Fund, League of Women Voters of Texas, and

American GI Forum of Texas, Inc., file this Original Complaint seeking declaratory and injunctive

relief pursuant to 42 U.S.C. § 1983 and the United States Constitution. Plaintiff Coalition of

Texans with Disabilities additionally seeks declaratory and injunctive relief pursuant to Title II of

the Americans with Disabilities Act and the Rehabilitation Act of 1973.

                                               I.
                                     THE NATURE OF THE CASE

        1.      The right to vote is a precious and fundamental political right that is preservative

of all other rights. By definition, it includes the right of qualified voters within a state to cast their
               Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 2 of 26



ballots and have them counted. But Texas unlawfully rejects the duly signed mail-in ballots of

thousands of eligible voters every major election. Indeed, Texas counties rejected at least 1,873

mail-in ballots during the 2018 General Election and at least 1,567 mail-in ballots during the 2016

General Election solely on the basis of mismatching signatures. See Ex. A.

         2.       Texas offers the opportunity to vote by mail to voters who are outside of their

county during elections, voters with disabilities, voters 65 years-of-age or older, and voters

confined in jail but otherwise eligible to vote. 1 Even though Texas’ mail-in ballot process should

make voting easier for voters from these underrepresented groups, the current flawed process leads

to the unlawful disenfranchisement of these Texas voters. Specifically, current rules authorize

untrained local election officials to arbitrarily and subjectively reject mail-in ballots if officials

believe, based on their own layman analysis, that the signature on a ballot is not in fact the voter’s

signature. No advance notice is given to voters before their vote is rejected, and the decision to

reject a mail-in ballot is final.

         3.       For example, during the 2018 General Election, Brazos County rejected the mail-

in ballot of Plaintiff Dr. George Richardson—a doctor whose signature has been used to prescribe

countless medications—on the basis of a signature mismatch. The county gave him no notice of

its decision until after the election, notwithstanding the fact that Dr. Richardson would have

confirmed that it was his signature on the mail-in ballot if so asked. When Dr. Richardson

confronted Brazos County officials, they told him that they had “eye-balled” his signature to

determine it was not his.


1
  “A qualified voter is eligible for early voting by mail if, at the time the voter's early voting ballot application is
submitted, the voter is confined in jail:
        (1) serving a misdemeanor sentence for a term that ends on or after election day;
        (2) pending trial after denial of bail;
        (3) without bail pending an appeal of a felony conviction; or
        (4) pending trial or appeal on a bailable offense for which release on bail before election day is unlikely.”
Tex. Elec. Code § 82.004(a)


                                                           2
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 3 of 26



        4.      Similarly, during a city run-off election in 2019, the City of McAllen rejected

Plaintiff Rosalie Weisfeld’s mail-in ballot on the same basis. To her recollection, Ms. Weisfeld

has voted in every primary, city, bond, constitutional, school district, county, runoff, water district,

and general election for the last 30 years. Ms. Weisfeld would have confirmed that the signature

was hers had she been asked. Yet, the City of McAllen gave her no notice of the rejection until

after the election.

        5.      Because Texas’ mail-in ballot process fails to provide uniform standards for

signature comparison, deprives voters of the ability to cure ballots questioned for an alleged

signature mismatch, and fails to require meaningful pre-rejection notice to voters with ballots

questioned for an alleged signature mismatch, the mail-in ballot process violates both the Equal

Protection Clause and the Due Process Clause of the Fourteenth Amendment to the United States

Constitution on its face and as applied to all Plaintiffs, including Dr. Richardson and Ms. Weisfeld.

U.S. CONST. amend. XIV, § 1.

        6.      For these same reasons, Texas’ mail-in ballot process also violates Title II of the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12131, et seq., and the Rehabilitation Act of

1973 (RA), 29 U.S.C. § 794.3, with respect to voters who cannot sign matching or sufficiently

similar signatures due to a disability. Defendants’ refusal to reasonably accommodate this group

of mail-in ballot voters with disabilities—either by allowing them to contest and cure a ballot

rejected for signature mismatch or by not applying the signature comparison requirements to their

ballots—discriminates against said voters and excludes them from participation in and unfairly

denies them the benefits of the mail-in ballot process.

        7.      Plaintiffs, therefore, respectfully request this court enter a declaratory judgment

invalidating Texas’ signature comparison procedure, as laid out in Texas Election Code §§




                                                   3
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 4 of 26



87.041(b)(2), (e), and (f), for violating the United States Constitution, the ADA, and the RA.

Plaintiffs further request a permanent injunction enjoining Defendants from implementing Texas

Election Code §§ 87.041(b)(2), (e), and (f) or, in the alternative, requiring that Defendants (1)

provide voters meaningful notice prior to the rejection of a mail-in ballot and (2) offer voters the

ability to cure a mail-in ballot questioned for an alleged signature mismatch.

                                             II.
                                  JURISDICTION AND VENUE

        8.      This is a civil and constitutional rights action arising under 42 U.S.C. § 1983, the

Fourteenth Amendment to the United States Constitution, Title II of the ADA, and the RA. This

Court has jurisdiction over these claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

        9.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district, and because

Defendant Secretary of State conducts business in this district.

                                                III.
                                              PARTIES

                                         Individual Plaintiffs

        10.     Plaintiff Dr. George Richardson is an individual voter who was improperly and

unconstitutionally disenfranchised in the 2018 General Election. Dr. Richardson applied for a

mail-in ballot for the 2018 General Election in Brazos County due to his eligibility as a voter over

65 years-of-age. After applying for a mail-in ballot, Dr. Richardson properly signed and timely

mailed his ballot in compliance with the Texas Election Code. After the election, he received a

letter from Brazos County notifying him that his ballot was rejected because of a signature

mismatch. Dr. Richardson confronted county election officials who explained that the panel “eye-

balls” the signatures, had determined his signature was not actually his, and that their decision was




                                                   4
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 5 of 26



final. Dr. Richardson is a physician who has signed hundreds of prescriptions every year for 41

years and has never had his signature questioned by a pharmacist. Had Brazos County notified Dr.

Richardson during the election that county election officials questioned the signature on his ballot,

Dr. Richardson would have confirmed that the signature on his ballot was, in fact, his own. Dr.

Richardson wishes, intends, and plans to continue casting a mail-in ballot but, in order to avoid

future disenfranchisement, will only do so when the county either stops rejecting mail-in ballots

based on an alleged signature mismatch or provides voters, at the very least, a pre-rejection notice

and the ability to cure mail-in ballots questioned for an alleged signature mismatch.

       11.     Plaintiff Rosalie Weisfeld is an individual voter who was improperly and

unconstitutionally disenfranchised in the 2019 McAllen, Texas city run-off election. Ms. Weisfeld

applied for a mail-in ballot for the June 22, 2019 McAllen, Texas city run-off election because she

had to be out of the county during the early voting period and on Election Day. After applying for

a mail-in ballot, Ms. Weisfeld properly signed and timely mailed her ballot in compliance with the

Texas Election Code. About ten days after the election, she received a letter from the City of

McAllen, mailed to her out-of-town address where she was no longer staying, notifying her that

her ballot was rejected because of an alleged signature mismatch. Had the City of McAllen notified

Ms. Weisfeld during the election that city election officials questioned the signature on her ballot

envelope, Ms. Weisfeld would have confirmed that the signatures on the application and envelope

were both, in fact, her own. Ms. Weisfeld votes regularly. To her recollection, Ms. Weisfeld has

voted in every primary, city, bond, constitutional, school district, county, runoff, water district,

and general election for at least the last 30 years, and she plans to vote in every single upcoming

election for which she is eligible to vote. Ms. Weisfeld regularly has professional and family

obligations that require her to be out of her county of residence, requiring her to vote by mail on




                                                 5
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 6 of 26



many occasions in the past, and she intends to vote by mail in the future when such obligations

prevent her from voting in person.

                                      Austin Justice Coalition

       12.     Plaintiff Austin Justice Coalition (AJC) sues Defendants on its own behalf. AJC is

a non-partisan, non-profit organization dedicated to “providing the tools for people of color and

people who are marginalized to improve their lives by being the driving force behind their own

liberation.” As part of this mission, AJC operates #ProjectOrange, a coordinated campaign to enter

the Travis County Jail, register eligible voters, and provide support to them in requesting and

submitting mail-in ballots. AJC’s #ProjectOrange mission is to ensure that eligible voters—those

who have not been finally convicted of a felony or, if they have been convicted of a felony in the

past, are “off paper”—are able to vote, despite their present confinement in county jails.

       13.     Among other services, AJC, through its staff and volunteers, helps inmate voters

fill out the mail-in ballot application section by section and instructs each inmate voter to write out

their signature neatly. AJC works with the Travis County Jail and the Travis County Elections

Department to ensure applications are received on time by the Elections Department, mail-in

ballots are received by the inmate voters, and completed mail-in ballots are received by the

Elections Department on time. While inmate voters fill their mail-in ballots, AJC, through its staff

and volunteers, instructs each inmate voter to neatly write out the signature across the flap of the

carrier envelope.

       14.     AJC’s mission is significantly frustrated by the current state laws and policies that

result in the improper rejection of incarcerated voters’ mail-in ballots. Because of Defendants’

unlawful signature comparison procedure, each signed ballot improperly and arbitrarily rejected

for an alleged signature mismatch undermines the efficacy of AJC’s #ProjectOrange campaign.




                                                  6
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 7 of 26



Moreover, AJC must expend additional resources, such as staff and volunteer time and resources

instructing inmate voters to write out signatures neatly, when providing support to inmate voters

with mail-in ballot applications and mail-in ballots due to the risk of arbitrary and unconstitutional

rejection based on an alleged signature mismatch. The resources diverted for these purposes are

transferred away from AJC’s other voting-related activities.

                               Coalition of Texans with Disabilities

       15.     Plaintiff Coalition of Texans with Disabilities (CTD) sues Defendants on its own

behalf and on behalf of its members who use the mail-in ballot process based on their eligibility

due to disability. These members are qualified individuals with a disability for purposes of the

ADA and the RA.

       16.     The interests at stake in this lawsuit are germane to CTD’s purpose. CTD is a non-

partisan, non-profit membership organization that works to ensure that people with disabilities

may “live, work, learn, play, and participate fully in the community of their choice.” CTD

organizes events on subjects such as accessible voting, civil rights, and new state level initiatives

with the potential to affect the disability community.

       17.     CTD expends resources by informing voters statewide about their ability to cast a

mail-in ballot, explains the rules and deadlines related to mail-in ballots, and encourages voters

who are eligible to utilize mail-in ballots if they cannot vote in-person.

       18.     CTD’s mission is significantly frustrated by the current state laws and policies that

result in the improper rejection of disabled voters’ mail-in ballots. Many of the people CTD serves

are especially likely to have variations in their signatures from one writing to the next, due to a

disability. Because of Defendants’ unlawful signature comparison procedure, each signed ballot

improperly and arbitrarily rejected for an alleged signature mismatch undermines the efficacy of




                                                  7
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 8 of 26



CTD’s mail-in ballot work. Moreover, CTD must expend additional resources, such as staff and

volunteer time and resources instructing voters to write out signatures neatly, when educating

voters on completing mail-in ballot applications and mail-in ballots due to the risk of arbitrary and

unconstitutional rejection based on an alleged signature mismatch. The resources diverted for these

purposes are transferred away from CTD’s other voting-related activities.

       19.     Neither the claims asserted nor the relief requested by CTD require the participation

of its individual members who regularly vote by mail. Plaintiffs seek only equitable relief which

does not require any individualized inquiry into damages sustained by any member.

                                     MOVE Texas Civic Fund

       20.     Plaintiff MOVE Texas Civic Fund (MOVE) sues Defendants on its own behalf.

MOVE’s principal place of business is in San Antonio, Texas. MOVE is a non-partisan, non-profit,

and grassroots organization “building power in underrepresented youth communities through civic

education, leadership development, and issue advocacy.” “MOVE” stands for “Mobilize.

Organize. Vote. Empower.” Since its inception, MOVE has worked to expand voter registration

and equal access to voting. MOVE actively works to register eligible young people to vote and

ensure that they cast a ballot that actually counts. In doing so, MOVE operates on 32 college

campuses around the State of Texas, with 14 of those in the San Antonio area, and registers

thousands of students to vote every year.

       21.     Because college students are often absent from their counties of residence while

attending school, MOVE provides support to students in applying for mail-in ballots when

appropriate and follows up with them to ensure they have mailed their ballots in a timely manner.

MOVE works with three distinct groups of students in relation to mail-in ballots: (1) eligible

students who attend schools outside of Texas and away from their county of residence; (2) eligible




                                                 8
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 9 of 26



students who attend a Texas school outside of their county of residence; and (3) eligible students

who attend a Texas school and consider their address at or nearby school as their residence, but

are nevertheless away from school during an election for summer work, holidays, or another

conflict.

        22.     Depending on the election, MOVE expends resources to educate students about

mail-in ballots, encourage eligible student voters to use mail-in ballots, and provide support to

eligible student voters utilizing such ballots.

        23.     MOVE’s mission is significantly frustrated by the current state laws and policies

that result in the improper rejection of youth voters’ mail-in ballots. Because of Defendants’

unlawful signature comparison procedure, each signed ballot improperly and arbitrarily rejected

for an alleged signature mismatch undermines the efficacy of MOVE’s mail-in ballot work.

Moreover, MOVE must expend additional resources when providing support to voters with mail-

in ballot applications and mail-in ballots due to the risk of arbitrary and unconstitutional rejection

based on an alleged signature mismatch. MOVE sends messages through social media posts and

paid texts to make sure that individual voters are following through with their mail-in ballot plans,

and specifically warns voters, since the signature comparison procedure is strict and arbitrary, to

sign mail-in ballots as clearly and legibly as possible to avoid improper rejection. The resources

diverted for these purposes are transferred away from MOVE’s in-person voting and voter

registration activities.

                                 League of Women Voters of Texas

        24.     Plaintiff League of Women Voters of Texas (LWV) sues Defendants on its own

behalf and on behalf of its members who use the mail-in ballot process. The interests at stake in

this lawsuit are germane to LWV’s purpose. LWV is a non-partisan, non-profit member




                                                  9
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 10 of 26



organization dedicated to empowering voters and defending democracy. LWV “strives for a

democracy where every person has the desire, the right, the knowledge[,] and the confidence to

participate in the democratic process.” LWV actively works to register eligible people to vote and

ensure that they actually cast a ballot that counts. In doing so, LWV operates across Texas,

registering thousands every year.

       25.     LWV expends resources to educate Texans about mail-in ballots, encourage

eligible voters to use mail-in ballots, and provide support to eligible voters utilizing such ballots.

LWV also prepares training materials for its members and local-area League of Women Voters

organizations to use to educate and provide support to voters with the mail-in ballot process.

       26.     LWV’s mission is significantly frustrated by the current state laws and policies that

result in the improper rejection of voters’ mail-in ballots. Because of Defendants’ unlawful

signature comparison procedure, each signed ballot improperly and arbitrarily rejected for an

alleged signature mismatch undermines the efficacy of LWV’s work. Moreover, LWV must

expend additional resources when providing support to voters with mail-in ballot applications and

mail-in ballots due to the risk of arbitrary and unconstitutional rejection based on an alleged

signature mismatch. Specifically, LWV must expend additional staff and volunteer time and

resources instructing voters to write out signatures neatly through LWV’s website, and LWV must

expend additional staff and volunteer time and resources instructing voters to write out signatures

neatly and have the signatures match each other as much as possible in PowerPoint presentations

and scripts prepared for its members and local-area League of Women Voters organizations to use

when educating and providing support to mail-in ballot voters. The resources diverted for these

purposes are transferred away from LWV’s other voting-related activities.




                                                 10
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 11 of 26



       27.     Neither the claims asserted nor the relief requested by LWV require the

participation of its individual members who regularly vote by mail. Plaintiffs seek only equitable

relief which does not require any individualized inquiry into damages sustained by any member.

                                American GI Forum of Texas, Inc.

       28.     Plaintiff American GI Forum of Texas, Inc. (AGIF) sues Defendants on its own

behalf and on behalf of its members who use the mail-in ballot process. A significant portion of

AGIF’s members are eligible to vote by mail because they are: (1) classified as Disabled Veterans

by the Department of Veterans Affairs; (2) military retirees 65 years-of-age or older; and/or (3)

active duty service members and their families who are often stationed away from their county of

residence in Texas.

       29.     The interests at stake in this lawsuit are germane to AGIF’s purpose. AGIF is a non-

partisan, non-profit, Family Veterans, and member organization dedicated to addressing problems

of discrimination and inequities endured by veterans and the communities in which they operate.

AGIF requires at least 75% of its members be veterans. AGIF works to “enforce, defend, and

protect the civil and human rights, [including voting rights,] of Hispanics, women, and other

minorities, and to ensure equal opportunities as mandated by federal and state laws.” AGIF and its

constituent chapters across the state expend resources to register eligible Texas veterans,

servicemembers, and their families to vote and to ensure that they actually cast a ballot that counts.

       30.     The improper rejection of mail-in ballots frustrates AGIF and its chapters’ mission

of expanding voter registration and increasing voter turnout among AGIF’s membership and the

communities it serves, which is essential to advancing and leveraging its influence to advance

policy change that benefits veterans, their families, and their communities. Texas’ signature

comparison procedure decreases overall confidence in the mail-in ballot process, and elections,




                                                 11
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 12 of 26



generally, which directly undermines the efforts AGIF and its chapters take to encourage eligible

voters to use mail-in ballots and support those voters in making sure their mail-in ballots are

counted.

       31.     Neither the claims asserted nor the relief requested by AGIF require the

participation of its individual members who regularly vote by mail. Plaintiffs seek only equitable

relief which does not require any individualized inquiry into damages sustained by any member.

                                             Defendants

       32.     Defendant is the Texas Secretary of State (SOS). The SOS is the Chief Election

Officer of the State of Texas. Tex. Elec. Code § 31.001(a). In this role, the SOS is responsible for

enforcing elections statutes and routinely issues guidance to the county registrars of all 254 Texas

counties on various elections procedures. SOS is a public entity under Title II of the ADA and the

RA.

       33.     Defendant Trudy Hancock is the Brazos County Elections Administrator (Brazos

EA). She is sued in her official capacity. She is sued for the manner in which she implements the

policies, customs, or practices at issue in this action. The Brazos EA is a public entity under Title

II of the ADA and the RA.

       34.     Defendant Perla Lara is the City of McAllen, Texas Secretary (McAllen City

Secretary). She is the Chief Elections Official for the City of McAllen. The McAllen City Secretary

is responsible for the administration of elections conducted within the City of McAllen, including

joint elections with Hidalgo County as well as elections independent of the Hidalgo County. The

McAllen City Secretary is sued for the manner in which she implements the policies, customs, or

practices at issue in this action. The McAllen City Secretary is a public entity under Title II of the

ADA and the RA.




                                                 12
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 13 of 26



                                                IV.
                                               FACTS

                                 Current Mail-in Ballot Procedures

       35.     To vote a mail-in ballot, a voter must first send their county a mail-in ballot

application via mail, fax (if available), or e-mail. Application for a Ballot by Mail, Texas Secretary

of State, https://www.sos.state.tx.us/elections/voter/reqabbm.shtml (last visited June 25, 2019). A

voter must submit the mail-in ballot application for a specific election 11 days before Election

Day. Id. If a voter is voting by mail because the voter is disabled or is 65 years-of-age or older, the

voter may use a single application to request mail-in ballots for all county elections in a calendar

year. Tex. Elec. Code § 86.0015. While the voter can submit this annual application anytime during

the calendar year, it still must be received at least 11 days before the first election in which the

voter seeks to request a mail-in ballot. Id. § 86.0015(b-1).

       36.     In order to successfully vote by mail, the voter must mark the ballot, place it in the

official ballot envelope provided by the county, seal the official ballot envelope, place the official

ballot envelope in the carrier envelope provided by the county, seal the carrier envelope, and sign

the certificate on the carrier envelope. Id. § 86.005(a)-(c). Specifically, the carrier envelope

certificate requires the voter to “certify that the enclosed ballot expresses [the voter’s] wishes

independent of any dictation or undue persuasion by any person,” and includes a line for the voter’s

signature across the flap of the envelope. Id. § 86.013(c).

       37.     Then, the carrier envelope must be returned to the county in a timely manner. Id.

§§ 86.006(a), 86.013(c). Typically, counties must receive mail-in ballots that are not postmarked

or do not have a delivery receipt by 7 p.m. on Election Day. Tex. Elec. Code § 86.007. At the

latest, counties must receive mail-in ballots from voters inside the United States with a postmark




                                                  13
               Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 14 of 26



or delivery receipt dated on or before 7 p.m. on Election Day by 5 p.m. the next business day after

Election Day. Id. § 86.007(a)(2). 2

         38.      The decision as to whether to reject a mail-in ballot is generally conducted by the

Early Voting Ballot Board (EVBB), a statutorily required board established in each county that

includes representatives from county parties. See generally Tex. Elec. Code § 87.001. The Early

Voting Clerk, however, may determine that a Signature Verification Committee (SVC) should be

established, in which case the SVC will perform the signature reviews rather than the EVBB. See

generally id. § 87.027. SVCs are usually established in larger counties, but also appear in many

smaller ones. An SVC is also mandatory if the Early Voting Clerk receives a timely petition of at

least 15 registered voters requesting such a committee. Id. § 87.027(a-1).

         39.      An SVC is composed of at least five members and, “[i]n an election in which party

alignment is indicated on the ballot,” must include at least two members designated by each county

party on the ballot in equal numbers. Id. § 87.027(d). The chair of the SVC is appointed from a list

provided by the party whose nominee for governor received the most votes in the county in the

most recent gubernatorial general election. Id. The only qualification required to serve on an SVC

is that the person be an eligible voter in the district or area for which the election is being held.

Tex. Elec. Code § 87.027(e). Pursuant to these rules, SVC’s are by law partisan committees of

laypersons without any specific expertise or training.

         40.      The only statutory guidance for an SVC to follow in performing reviews of mail-in

ballots is stated in Tex. Elec. Code § 87.027(i), which provides:


2
  Counties must receive from non-military overseas voters mail-in ballots with a postmark or delivery receipt dated
on or before 7 p.m. on Election Day no later than the 5th day after Election Day or, if the 5th day after Election Day
falls on a Saturday, Sunday, or legal state or national holiday, then the deadline is extended to the next regular business
day. Id. §§ 86.007(d), (d-1). Counties must receive from military overseas voters mail-in ballots no later than the 6th
day after Election Day or, if the 6th day after Election Day falls on a Saturday, Sunday, or legal state or national
holiday, then the deadline is extended to the next regular business day. Carrier Envelope for FPCA Voter, Texas
Secretary of State, https://www.sos.state.tx.us/elections/forms/pol-sub/5-35.pdf (last visited June 25, 2019).


                                                           14
               Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 15 of 26



         The signature verification committee shall compare the signature on each carrier
         envelope certificate, except those signed for a voter by a witness, with the signature
         on the voter’s ballot application to determine whether the signatures are those of
         the voter. The committee may also compare the signatures with any two or more
         signatures of the voter made within the preceding six years and on file with the
         county clerk or voter registrar to determine whether the signatures are those of the
         voter. Except [where more than one SVC is appointed in the same county], a
         determination under this subsection that the signatures are not those of the voter
         must be made by a majority vote of the committee’s membership.

The same procedure is to be followed by the EVBB if an SVC is not appointed in a particular

county. Tex. Elec. Code § 87.027(j).

         41.     The Election Code does not establish any standards or guidance that must be used

for actually determining if a signature is that of the voter, nor has SOS or any other entity used

rule-making authority to create such standards. Accordingly, each county (and even each

committee if multiple SVC panels are created) necessarily develops its own idiosyncratic,

arbitrary, and ad hoc procedure to determine that a ballot should be rejected. See Tex. Elec. Code

§ 87.041(b)(2) (requiring rejection). These standards will necessarily vary from county to county,

panel to panel, and even from meeting to meeting or ballot to ballot within the same committee

panel.

         42.     The above signature verification procedure is not and cannot be performed

anonymously. In other words, members of the EVBB or SVC necessarily know which voter’s

ballot they are considering prior to determining if it should be accepted or rejected.

         43.     All decisions of the committee are final; if a voter’s ballot is rejected, that voter has

no recourse or process to challenge the panel’s determination that the voter’s ballot was signed by

someone other than the voter.

         44.     Additionally, the board is not required to send notice of rejection to the voter until

10 days after an election, regardless of how early it makes the decision to reject the ballot. Id.




                                                    15
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 16 of 26



§ 87.0431(a). These voters are not provided any kind of notice of their ballot’s rejection, nor

sufficient time to seek judicial relief, such as that sought in this Complaint, prior to the final votes

in the election-at-issue being counted.

        45.     Mail-in ballot procedures exclusively affect groups of people who are explicitly

eligible by statute to apply for a ballot by mail, including: (1) disabled persons, (2) persons 65

years-of-age or older, (3) persons detained in state jails but otherwise eligible to vote, and (4)

persons who will be out of their county of residence during the entire early voting period and on

Election Day (a group with significant representation from active-duty military members and

college students attending school away from their county of residence). See Tex. Elec. Code §§

82.001–82.004.

        46.     The groups that are eligible to vote by mail are also the same groups, in many cases,

that are most likely to have signature variations that could cause an improper rejection—especially

the elderly, disabled, and persons who speak English as a second language.

        47.     A voter whose ballot is rejected is not given any notice of their rejection prior to

the rejection, any opportunity to cure their ballot, or any ability to contest the decision of the EVBB

or SVC since counties have until 10 days after Election Day to notify the voter of a rejected mail-

in ballot. Tex. Elec. Code § 87.0431(a).

                              Reasons Signatures Often Do Not Match

        48.     A person’s signature may vary for a variety of reasons, both intentional and

unintentional. Unintentional factors that can affect a person’s handwriting include medical and/or

physical factors such as growing old, illness, injury, symptoms from taking certain medicine,

change in eyesight, and consuming alcohol and/or drugs; mechanical factors such as pen type, ink,

signing surface, signing position, and paper quality; and psychological factors such as distress,




                                                  16
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 17 of 26



anger, fear, depression, happiness, and nervousness. Democratic Executive Committee of Florida

v. Lee, 915 F.3d 1312, 1320 (11th Cir. 2019); Saucedo v. Gardner, 335 F. Supp. 3d 202, 212

(D.N.H. 2018). Moreover, a person’s handwriting naturally changes over time. Variances between

signatures are more prevalent in people who are elderly, disabled, under extreme stress, or who

speak English as a second language. Saucedo, 335 F. Supp. 3d at 212.

       49.     For the most part, signature variations are of little consequence in a person’s life.

But in the context of voting by mail, these variations become profoundly consequential under

Texas’ signature comparison procedure, as they may result in the improper disenfranchisement of

eligible voters. Elderly and disabled voters, two groups of voters expressly permitted to use the

mail-in ballot process, are especially likely to have signature variations.

                 Texas’ Alleged Signature-Matching Process Is Severely Flawed

       50.     As a procedure to verify identity, signature comparison is extremely unreliable.

Members of EVBBs and SVCs are not handwriting experts, nor do they receive any training to

assist in determining if two signatures were made by the same person. On its face, the signature

comparison procedure for mail-in ballots gives no guidance on the questions that inevitably arise

during signature comparison evaluations, including what stylistic variations suggest that two

signatures were made by different individuals, and what threshold number of variations is required

to conclude that the signature on the mail-in ballot carrier envelope, the mail-in ballot application,

or previous documents is executed by a person other than the voter.

       51.     Moreover, EVBBs and SVCs are required by the Texas Election Code to consider

signatures in a vacuum, without regard to any other pertinent information that may be available.




                                                 17
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 18 of 26



                                             V.
                                 CAUSES OF ACTION
                                      COUNT ONE
 Violation of the Due Process Clause of the Fourteenth Amendment for Failure to Provide
                      Pre-Rejection Notice and Opportunity to Cure

        52.     Plaintiffs re-allege and incorporate by reference the allegations contained in the

preceding paragraphs.

        53.     Section 1 of the Fourteenth Amendment to the United States Constitution prohibits

states from depriving “any person of . . . liberty . . . without due process of law.” U.S. CONST.

amend. XIV, § 1.

        54.     Defendants may not deprive mail-in ballot voters of procedural due process because

each voter’s fundamental right to vote is implicated when using a mail-in ballot.

        55.     Counties throughout Texas have rejected and continue to reject thousands of mail-

in ballots solely based on an error-prone and flawed signature comparison exercise conducted by

election officials who are not trained in signature verification, resulting in the erroneous

deprivation of the right to vote.

        56.     Defendants have not established a procedure for providing voters whose mail-in

ballots are rejected because of an alleged signature mismatch pre-rejection notice, an opportunity

to be heard, or the ability to cure.

        57.     By mandating the unilateral and non-reviewable rejection of mail-in ballots due to

an alleged signature mismatch without according pre-rejection notice, an opportunity to be heard,

and an ability to cure, Texas’ scheme as outlined in Texas Election Code §§ 87.041(b)(2) and (d),

both on its face and as it is applied, violates the Due Process Clause of the Fourteenth Amendment.

Defendants deprived and continue to deprive Texas voters, including Mr. Richardson and Ms.

Rosalie, voters provided support by organizational Plaintiffs, and voters who are members of




                                                18
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 19 of 26



associational Plaintiffs, of adequate procedural due process to protect their fundamental right to

vote.

        58.     Providing a voter whose mail-in ballot has been questioned for an alleged signature

mismatch a pre-rejection notice, an opportunity to be heard, and the ability to cure their ballot

would avoid disenfranchisement and, thereby, protect the voter from the outright denial of their

fundamental right to vote.

        59.     Notice, an opportunity to be heard, and the ability to cure a ballot are already

provided to voters in comparable circumstances. In-person voters whose ballots cannot be counted

on Election Day due to lack of identity verification can provide photo identification confirming

their identity within six days of Election Day to have their ballot counted. Tex. Elec. Code

§ 65.0541. It would not be burdensome to apply similar procedures to mail-in ballot voters with

allegedly mismatched signatures.

        60.     The fundamental right to vote is at stake, and the risk that even one person will be

denied the right to cast a mail-in ballot outweighs any justification Defendants may put forward

for depriving all mail-in ballot voters the same notice, opportunity to be heard, and ability to cure

that is already provided to voters in comparable circumstances.

        61.     This challenge is both facial and as-applied to the Plaintiffs in this case.

                                      COUNT TWO
  Violations of the Equal Protection Clause of the Fourteenth Amendment Due to Severe
           Burden on Voters Not Justified by Legitimate Government Interest

        62.     Plaintiffs re-allege and incorporate by reference the allegations contained in the

preceding paragraphs.




                                                  19
              Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 20 of 26



       63.      The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution prohibits states from “deny[ing] to any person within its jurisdiction the equal

protection of the laws.” U.S. CONST. amend. XIV, § 1.

       64.      Under the First Amendment and Equal Protection Clause of the Fourteenth

Amendment, a state cannot utilize election practices that unduly burden the fundamental right to

vote. See Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Burdick v. Takushi, 504 U.S. 428,

434 (1992).

       65.      A court considering a challenge to a state election law must carefully balance the

character and magnitude of the injury to the First and Fourteenth Amendment rights that Plaintiffs

seek to vindicate against the justifications put forward by Defendants for the burdens imposed by

the rule. See Anderson, 460 U.S. 780, 789 (1983); Burdick, 504 U.S. 428, 434 (1992). A challenged

regulation that imposes a severe burden on the right to vote must be narrowly tailored to advance

a compelling state interest. See Burdick, 504 U.S. at 434.

       66.      Defendants cannot burden the exercise of the right to vote by applying election law,

policies, and practices in an arbitrary or inconsistent manner.

       67.      By implementing a signature matching procedure, Defendants treat mail-in ballot

voters differently than in-person voters. Tex. Elec. Code § 87.041(b)(2), (d).

       68.      By implementing a signature matching procedure, Defendants treat differently than

other mail-in ballot voters the members of CTD who are mail-in ballot voters and, due to their

disability, cannot make their signatures match. Tex. Elec. Code § 87.041(b)(2), (d).

       69.      Texas Election Code Sections 87.041(b)(2) and (d), by mandating the unilateral,

arbitrary, and ad hoc rejection of mail-in ballots due to an alleged signature mismatch,

disenfranchise mail-in ballot voters, a burden that is undoubtedly severe, especially when such




                                                 20
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 21 of 26



voters are given no pre-rejection notice or opportunity to resolve the mismatch or otherwise

confirm their identity.

       70.     Rejecting thousands of mail-in ballots based solely on an error-prone signature

comparison procedure conducted by election officials who are not trained in signature verification

and failing to provide mail-in ballot voters any opportunity to contest or cure signature mismatch

determinations is neither reasonable nor narrowly tailored to serve any compelling and legitimate

state interest, particularly since Defendants already otherwise verify a mail-in ballot voter’s

eligibility to cast a ballot and especially because Defendants provide voters in comparable

circumstances an opportunity to be heard and ability to cure ballots.

                                    COUNT THREE
   Violation of Equal Protection Clause of the Fourteenth Amendment Due to Failure to
    Provide any Uniform Guidelines or Principles for Counties to Compare Signatures

       71.     An electoral procedure becomes problematic “in the absence of specific standards

to ensure its equal application.” Bush v. Gore, 531 U.S. 98, 106 (2000). Such procedures are

immediately suspect if “the standards for accepting or rejecting contested ballots might vary not

only from county to county but [even] within a single county.” Id. State and local governments

have an “obligation to avoid arbitrary and disparate treatment of the members of [their] electorate.”

Id. at 105. Failure to establish procedures to ensure equal application of such rules renders them

unconstitutional under the Fourteenth Amendment’s Equal Protection Clause. Id. at 111.

       72.     Texas has not promulgated any procedures to assist individual counties or the

EVBB or SVCs within those counties in evaluating signatures on mail-in ballots, thereby creating

an arbitrary system for evaluation in which committees of laypersons “eye-ball” signatures and

evaluate them based on their own ad hoc standards.




                                                 21
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 22 of 26



       73.     The procedures for evaluating signatures for mail-in ballots in Texas therefore vary

from county to county, from SVC to SVC in counties with multiple committees, and even from

meeting to meeting and ballot to ballot.

       74.     Accordingly, Texas’ procedures for evaluating mail-in ballot signature matches

violate the Equal Protection Clause for their failure to provide specific standards to ensure their

equal application.

                                       COUNT FOUR
  Violation of Title II of the Americans with Disabilities Act and the Rehabilitation Act of
                                            1973

       75.     In addition to the previous claims, Plaintiff CTD brings the following specific

claims against Defendants under Title II of the ADA and the RA. The rights and remedies under

the ADA and the RA are almost entirely duplicative.

       76.     “No qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132; 28 C.F.R.

§ 35.149.

       77.     “No [person] shall, solely by reason of his or her disability, be excluded from the

participation in, be denied the benefits of, or be subject to discrimination under any program or

activity receiving federal funding assistance.” 29 U.S.C. § 794(a); 45 C.F.R. § 1232.4(a).

       78.     Defendant SOS, as a state agency, and Defendants Brazos EA and McAllen City

Secretary, as other political subdivision agencies, are public entities pursuant to 42 U.S.C.

§ 12131(1)(a) and (b), 45 C.F.R. § 1232.3(d), and 29 U.S.C. § 794. The administration of elections

and voting, including mail-in ballot voting and the counting of votes, is a service, program, or

activity provided by Defendants SOS, Brazos EA, and McAllen City Secretary.




                                                22
             Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 23 of 26



       79.     Defendants are recipients of federal funds. 29 U.S.C. § 794.

       80.     For purposes of the ADA and the RA, CTD has members who are qualified

individuals with physical and/or mental impairments that substantially limit one or more of their

major life activities, including but not limited to performing manual tasks such as seeing, lifting,

bending, concentrating, communicating, and/or working. 42 U.S.C. § 12102(1), (2); 45 C.F.R. §

1232.3(h).

       81.     CTD has members who are disabled and meet the essential eligibility requirements

for the receipt of mail-in ballot services and to participate in the mail-in ballot process provided

by Defendant SOS through existing statutes, regulations, and guidance and by the Defendants

Brazos EA and McAllen City Secretary through their administration of the mail-in ballot process.

Thus, CTD has members who are qualified individuals with a disability entitled to the protections

of the ADA and the RA in accessing Texas’ service, program, or activity of mail-in ballots.

       82.     Members of CTD who use the mail-in ballot process and, due to their disability,

cannot make their signatures match, risk disenfranchisement. By reason of such disability, the

members at issue have suffered and/or risk future exclusion from participation in and denial of the

benefits of the services, programs, or activities of Defendants, and are subjected to discrimination

by Defendants. By failing to meet their obligation to provide voters who are disabled, cannot vote

in person, and, due to their disability, cannot sign matching signatures an opportunity to vote that

is equal and equally effective as that opportunity provided to others, Defendants are in violation

of the ADA and the RA.

       83.     The lack of reasonable accommodations—such as creating standards for comparing

signatures on mail-in ballots and providing the opportunity to contest and cure a challenged mail-

in ballot, or barring counties from rejecting mail-in ballots for signature mismatch or any mail-in




                                                23
            Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 24 of 26



ballots submitted by persons with disabilities for signature mismatch—means that the CTD

members at issue are excluded from participation in and denied the benefits of the services,

programs, or activities of Defendants, and subjected to discrimination by Defendants. Requiring

Defendants to provide these reasonable accommodations would not constitute an undue financial

or administrative burden.

                                    PRAYER FOR RELIEF

       WHEREFORE, considering the law and facts alleged herein, Plaintiffs pray the Court grant

the following relief:

       1. That the Court enter declaratory judgment that the State of Texas’ statutory scheme

           requiring the rejection of mail-in ballots with alleged signature mismatches,

           specifically set out in Texas Election Code §§ 87.041(b)(2), (e), and (f), is

           unconstitutional and violates the ADA and the RA;

       2. That the Court permanently enjoin the State of Texas, the Texas Secretary of State, the

           Brazos County Elections Administrator, the City of McAllen, Texas Secretary, the 254

           county agencies administering elections, and all other political subdivisions

           administering elections from rejecting any mail-in ballot for signature mismatch

           reasons, or, in the alternative, require the State of Texas, the Texas Secretary of State,

           the Brazos County Elections Administrator, the City of McAllen, Texas Secretary, the

           254 county agencies administering elections, and all other political subdivisions

           administering elections to (a) provide voters meaningful notice prior to the rejection of

           a mail-in ballot based on an alleged signature mismatch and (b) offer voters the ability

           to cure a mail-in ballot questioned for an alleged signature mismatch.




                                                24
           Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 25 of 26



       3. That Plaintiffs be awarded attorneys’ fees under 42 U.S.C. § 1988 and 29 U.S.C. §

           794a;

       4. That all costs of this action be taxed against Defendants; and

       5. That the Court award any additional or alternative relief as may be deemed appropriate

           under the circumstances.

Respectfully submitted this 7th day of August, 2019.



                                                    By:    Hani Mirza

                                                    TEXAS CIVIL RIGHTS PROJECT

                                                    Mimi M.D. Marziani
                                                    Texas Bar No. 24091906
                                                    mimi@texascivilrightsproject.org
                                                    Rebecca Harrison Stevens
                                                    Texas Bar No. 24065381
                                                    beth@texascivilrightsproject.org
                                                    Hani Mirza
                                                    Texas Bar No. 24083512
                                                    hani@texascivilrightsproject.org
                                                    Ryan V. Cox
                                                    Texas Bar No. 24074087
                                                    ryan@texascivilrightsproject.org
                                                    Zachary D. Dolling
                                                    Texas Bar No. 24105809
                                                    zachary@texascivilrightsproject.org

                                                    1405 Montopolis Drive
                                                    Austin, Texas 78741
                                                    512-474-5073 (Telephone)
                                                    512-474-0726 (Facsimile)

                                                    WILLKIE FARR & GALLAGHER LLP

                                                    Richard Mancino (NY Bar No. 1852797)
                                                    (pro hac vice forthcoming)
                                                    P. Maxwell Griffith (NY Bar No. 5323209)
                                                    (pro hac vice forthcoming)



                                               25
Case 5:19-cv-00963 Document 1 Filed 08/07/19 Page 26 of 26



                                 787 Seventh Avenue
                                 New York, New York 10019
                                 Telephone: (212) 728-8000
                                 Facsimile: (212) 728-8111
                                 Email: rmancino@willkie.com
                                        mgriffith@willkie.com

                                 -AND-

                                 Jennifer J. Hardy (TX Bar No. 24096068)
                                 (pro hac vice forthcoming)
                                 Denis A. Fallon (TX Bar No. 24059731)
                                 (pro hac vice forthcoming)
                                 Garrett Johnston (TX Bar No. 24087812)
                                 (pro hac vice forthcoming)
                                 Audra White (TX Bar No. 24098608)
                                 (pro hac vice forthcoming)

                                 600 Travis Street, Suite 2100
                                 Houston, Texas 77002
                                 Telephone: (713) 510-1700
                                 Facsimile: (713) 510-1799
                                 Email: jhardy2@willkie.com
                                        afallon@willkie.com
                                        gjohnston@willkie.com
                                        awhite@willkie.com

                                 COUNSEL FOR PLAINTIFFS




                            26
